DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the furnace (claim 15) and fan coil unit (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligman (U.S. Patent Publication No. 2014/0202660) in view of Zill et al. (U.S. Patent Publication No. 2018/0054924, “Zill”). 

Regarding claim 1, Seligman discloses a heat exchanger (figs 4-6) comprising: 
a primary core (401) comprising: 
a first header (471) having a first collection volume therein; 
a second header (470) having a second collection volume therein; 
a first plurality of tubes (of 401) having a first plurality of fluid passages extending therethrough and having a primary tube length L1 (see annotated fig 5 below), wherein the first plurality of tubes extend between the first header and the second header such that the first plurality of fluid passages are in fluid communication with the first collection volume and the second collection volume (fig 5); and 
a first plurality of fins (of 401) disposed between adjacent tubes of the first plurality of tubes; 
a secondary core (402) comprising: 
a first auxiliary header (473) having a first auxiliary collection volume therein; 
a second auxiliary header (472) having a second auxiliary collection volume therein; 
a second plurality of tubes (of 402) having a second plurality of fluid passages extending therethrough and an auxiliary tube length L2 (see annotated fig 5 below), wherein the second plurality of tubes extend between the first auxiliary header and the second auxiliary header such that the second plurality of fluid passages are in fluid communication with the first auxiliary collection volume and second auxiliary collection volume (of 402); and 
a second plurality of fins (of 402) disposed between adjacent tubes of the second plurality of tubes; and 
a first header interconnect (431) extending between the first header and the first auxiliary header and having a first interconnect fluid passage extending therethrough; (fig 6) 
wherein the first interconnect fluid passage is in fluid communication with the first collection volume and the first auxiliary collection volume; and 
a second header interconnect (430) extending between the second auxiliary header and the second header and having a second interconnect fluid passage extending therethrough (fig 6); 
wherein the second interconnect fluid passage is in fluid communication with the second collection volume and the second auxiliary collection volume.
However, Seligman does not explicitly disclose wherein the tubes are microchannel tubes. Zill, however, discloses a radiator which includes microchannel tubes (¶0010). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Seligman to have the tubes be microchannel tubes such as taught by Zill in order to enhance the heat exchange efficiency of the heat exchanger. 

    PNG
    media_image1.png
    402
    608
    media_image1.png
    Greyscale


	Regarding claim 2, the combination of Seligman and Zill discloses all previous claim limitations. Seligman, as modified, does not explicitly a third plurality of fins and wherein the first plurality of microchannel tubes is disposed adjacent to the second plurality of microchannel tubes, and wherein the third plurality of fins is disposed between adjacent tubes of the first plurality of microchannel tubes and the second plurality of microchannel tubes. However, in another embodiment (fig 14), Seligman teaches provided a third core (1402) between a primary core (1401) and a secondary core (1420). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Seligman, as modified, to provide the third core and thus third fins between adjacent tubes of the first and second plurality of microchannel tubes in order to enhance the heat exchange capacity of the heat exchanger. 

	Regarding claim 3, the combination of Seligman and Zill discloses all previous claim limitations. Seligman, as modified, further discloses wherein the first auxiliary header (473, Seligman) extends substantially parallel to the first header (471, Seligman) and the second auxiliary header (472, Seligman) extends substantially parallel to the second header (470) and the first and second auxiliary headers are disposed adjacent the first plurality of microchannel tubes (fig 4, Seligman).

Regarding claim 5, the combination of Seligman and Zill discloses all previous claim limitations. Seligman further discloses wherein the secondary tube length L2 is less than the primary tube length L1 (see annotated fig 5 below).

    PNG
    media_image1.png
    402
    608
    media_image1.png
    Greyscale

Regarding claim 6, the combination of Seligman and Zill discloses all previous claim limitations. Seligman, as modified, does not explicitly disclose wherein the first plurality of microchannel tubes comprises more tubes than the second plurality of microchannel tubes. However, in another embodiment (fig 9), wherein a first plurality of microchannel tubes (of 901) comprises more tubes a second plurality of microchannel tubes (of 990). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Seligman to provide the small secondary cores in order to allow for more versatility in cooling flow rates of the heat cores. 

Regarding claim 7, the combination of Seligman and Zill discloses all previous claim limitations. Seligman further discloses wherein the first header interconnect (431) consist of a single fluid passage therethrough.

Regarding claim 12, the combination of Seligman and Zill discloses all previous claim limitations. Seligman further discloses wherein the secondary core is spaced a distance Dt (see annotated fig 5 below) from the primary core and wherein the distance Dt is measured along a flow direction of a second heat transfer fluid.
	
    PNG
    media_image2.png
    402
    608
    media_image2.png
    Greyscale

Regarding claim 14, the combination of Seligman and Zill discloses all previous claim limitations. The limitation of “wherein the microchannel heat exchanger is assembled using a brazing process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).




Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligman and Zill as applied to claim 1 above, and further in view of Jianlong et al. (U.S. Patent Publication No. 2010/0242535, “Jianlong”).

Regarding claim 4, the combination of Seligman and Zill discloses all previous claim limitations. However, they do not explicitly disclose a fluid distributor disposed in the first collection volume of the first manifold, wherein the fluid distributor comprises a plurality of outlet ports. Jianlong, however, disclose a heat exchanger (fig 1) wherein a fluid distributor (1’) is disposed in the first collection volume of the first manifold, wherein the fluid distributor comprises a plurality of outlet ports (8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Seligman, as modified, to provide the distributor of Seligman in order to more efficiently distribute the refrigerant through the heat exchanger. 


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligman and Zill as applied to claim 1 above, and further in view of Suzuki et al. (U.S. Patent Publication No. 2005/0081534, “Suzuki”).

Regarding claim 8, the combination of Seligman and Zill discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the first header interconnect and the second header interconnect consist of a plurality of fluid passages therethrough. Suzuki, however, discloses a heat exchanger (fig 6) wherein a header interconnect (14b’, 14d, 14a’, 14c) consists of a plurality of fluid passages therethrough. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Seligman, as modified, to provide the passages of Suzuki in order to more evenly distribute the refrigerant into the secondary core. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligman and Zill as applied to claim 1 above, and further in view of Matsuo et al. (U.S. Patent Publication No. 2015/0328979, “Matsuo”).

Regarding claim 13, the combination of Seligman and Zill discloses all previous claim limitations. However, they do not explicitly disclose a flow baffle disposed adjacent at least one of the primary core or the secondary core. Matsuo, however, teaches providing a flow baffle (38, fig 1) adjacent a primary core (37). Matsuo teaches that this allows for air from a fan to be routed to the core (¶0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Seligman, as modified, to provide the baffle of Matsuo to provide the baffle of Matsuo in order to rout air through the core. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligman and Zill as applied to claim 1 above, and further in view of Drost (U.S. Patent No. 6,313,393).

Regarding claim 15, the combination of Seligman and Zill discloses all previous claim limitations. However, they do not explicitly disclose a furnace comprising a microchannel heat exchanger as in claim 1. Drost, however, discloses providing a microchannel heat exchanger in a furnace (col 2, lines 59-67). It would have been obvious to a person of ordinary skill in the art for Seligman, as modified, to provide the microchannel in a furnace in order to efficiently absorb heat from the furnace.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seligman and Zill as applied to claim 1 above, and further in view of Schmidt et al. (U.S. Patent Publication No. 2017/0234629, “Schmidt”).

Regarding claim 16, the combination of Seligman and Zill discloses all previous claim limitations. However, they do not explicitly disclose a fan coil unit comprising the microchannel heat exchanger as in claim 1. Schmidt, however, discloses providing a heat exchanger in a fan coil unit (¶0002). It would have been obvious to a person of ordinary skill in the art for Seligman, as modified, to provide the microchannel in a furnace in order to efficiently absorb or dispel heat from the air.  


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does anticipate or render obvious the limitations of claims 9-11. Specifically, the prior art does not teach having one of the inflow or outflow interconnects have a flow area which 80-120% of the total flow area of the microchannel tubes of the second core. Seligman, considered the closest prior art, teaches providing interconnects and a second core with tubes but fails to teach the flow area as claimed. The prior art fails to render this obvious and thus the claims are allowable. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763